  
     
 

Richard 4. Mayer" loha P. Newtan’
Patrick C. Woudside. Jr. 7 Casey 1. Cadwell

aMEtACa Tes

. Bankruptcy Speviabists

December 31, 2012 C
James Donahew . Via Fax: 601-554-2899 l
Regions Bank
P.O. Box 18001
Hattiesburg, MS 39404
RE: ReginaM, Driskill Chapter 13 Case #: 11-34102

Loan #: 3006035640

Dear Mr, Donahew:

In response 10 your Jetter of December 20, 2012 our client has shown us the attached
eredits that she is not sure are posted to her account. Please confirm whether these have been
posted and credited so that you can update the final arrearage number. Once you confirm the

final arrearage number she will be able to pay that promptly and bring the account current.
Thank you for your assistance in this matter.

Very truly yours,

So
~

—_—e “

John 2. Newton

IPNAmks
Ene.
cc: Cent

m PLAINTIFF'S
“EXHIBIT

2
=
2.
e
‘
a

 

Landtnark Center South Tower, Suite 8-470 6 120) “Murthaluce Drive, Kaosville, TN AFY14 e AOS MST L po SO5.SN5 O11 AT
Weslgate Office Complea « 2600 W. Andrew Johnson Hwy. « Morristown, TN 37H14 6 805.584.4111 p © 865.588.0144

Website: www.mayerindnewlon. um = E-mail richardmayerierichardimayercam
“Certified as Consumes Bankruptcy Speciuiests by The Tinnessce Comiisssivns
on Cautinving Legal Lducstion and Spey bali zation,

Case 3:18-cv-00102-JRG-DCP Document 37-7 Filed 09/18/19 Page 1lof1 PagelD #: 130
